 
 
I 
111th CONGRESS
2d Session
H. R. 6093 
IN THE HOUSE OF REPRESENTATIVES 
 
August 10, 2010 
Mr. Brady of Pennsylvania (for himself and Mr. Capuano) introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To ensure the continuation of certain security activities of the United States Capitol Police. 
 
 
1.Ratification of use of certain appropriations by capitol police for truck interdiction monitoring programNotwithstanding section 1018(d) of the Legislative Branch Appropriations Act, 2003 (2 U.S.C. 1907(d)), the use of any funds appropriated to the United States Capitol Police during fiscal year 2003 for transfer relating to the Truck Interdiction Monitoring Program to the working capital fund established under section 328 of title 49, United States Code, is ratified.   
 
